                 Case 20-10166-JTD             Doc 418        Filed 03/16/20        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11
LUCKY’S MARKET PARENT COMPANY,                             Case No. 20-10166 (JTD)
LLC, et al.,1
                                                           (Jointly Administered)
                  Debtors.
                                                           Re: Docket No. 265


                              NOTICE OF FILING OF AFFIDAVIT OF
                             BRYAN CAVE LEIGHTON PAISNER LLP

         PLEASE TAKE NOTICE that on February 25, 2020, the United States Bankruptcy

Court for the District of Delaware (the “Court”) entered the Order Authorizing the Retention

and Payment of Certain Professionals Utilized by the Debtors in the Ordinary Course of

Business [Docket No. 265] (the “Order”).

         PLEASE TAKE FURTHER NOTICE that, in accordance with the procedures set forth

in the Order, the Debtors hereby file the Affidavit of L. Anthony George (the “Ordinary Course

Professional”), attached hereto as Exhibit A.

         PLEASE TAKE FURTHER NOTICE that any objection to the retention of the

Ordinary Course Professional must be filed with the Court on or before March 31, 2020 at 4:00

p.m. (ET), and at the same time served on the following parties: (a) Lucky’s Market Parent

Company, 6328 Monarch Park Place, Suite 100, Niwot, CO 80503 (Attn: Maria Woods, and



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), Sinoc, Inc. (0723), Lucky’s Farmers Market of Ellisville, LLC
(2875), and Lucky’s Farmers Market of Lexington, KY, LLC (3446).


72786839.1
             Case 20-10166-JTD        Doc 418      Filed 03/16/20    Page 2 of 6




Andrew T. Pillari); (b) Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, DE 19801

(Attn: Christopher A. Ward); (c) Polsinelli PC, 2950 N. Harwood Street, Suite 2100, Dallas, TX

75201 (Attn: Elizabeth Nicolle Boydston); (d) Polsinelli PC, 1201 West Peachtree Street NW,

Suite 1100, Atlanta, GA 30309 (Attn: Caryn Wang); (e) Hahn & Hessen LLP, 488 Madison

Avenue, New York, NY 10022 (Attn: Emma Flemming, Mark S. Indelicato, Mark T. Power, and

Jeffrey Zawadzki); (f) Norton Rose Fulbright US LLP, 1301 Avenue of the Americas, New

York, NY 10019 (Attn: Thomas McCormack, David Andrew Rozenweig, and Francisco

Vazquez); (g) Womble Bond Dickinson (US) LLP, 1313 North Main Street, Suite 1200,

Wilmington, DE 19801 (Attn: Morgan L. Patterson, and Matthew P. Ward); and (h) the United

States Trustee for the District of Delaware, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, DE 19801 (Attn: Timothy Jay Fox, Jr.).

Dated: March 16, 2020                             Respectfully submitted,
       Wilmington, Delaware
                                                  POLSINELLI PC

                                                  /s/ Christopher A. Ward
                                                  Christopher A. Ward (Del. Bar No. 3877)
                                                  222 Delaware Avenue, Suite 1101
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 252-0920
                                                  Facsimile: (302) 252-0921
                                                  cward@polsinelli.com

                                                  -and-

                                                  Liz Boydston (Admitted Pro Hac Vice)
                                                  2950 N. Harwood, Suite 2100
                                                  Dallas, TX 75201
                                                  Telephone: (214) 661-5557
                                                  lboydston@polsinelli.com

                                                  Counsel to the Debtors and
                                                  Debtors in Possession




                                              2
72786839.1
             Case 20-10166-JTD   Doc 418   Filed 03/16/20   Page 3 of 6




                                  EXHIBIT A




72786839.1
Case 20-10166-JTD   Doc 418   Filed 03/16/20   Page 4 of 6
Case 20-10166-JTD   Doc 418   Filed 03/16/20   Page 5 of 6
Case 20-10166-JTD   Doc 418   Filed 03/16/20   Page 6 of 6
